UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 1, 2016 Islet Sciences, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 001-34048 87-0531751 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 18340 Yorba Linda Blvd. Suite 107-245 Yorba Linda, CA 92886 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (866) 878-9695 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 1, 2016, Larry Ellingson, Chairman, Chief Executive Officer and President of Islet Sciences, Inc. (the “Company”), notified the Company that he was resigning from the Board of Directors of the Company (the “Board”)effective February 1, 2016. Mr. Ellingson is not resigning due to any disagreement with the Company on any matter relating to the Company’s operations, policies or practices.Also on February 1, 2016, James Harper and Richard Pilnik each notified the Company that he was also resigning from the board, effective February 1, 2016. Neither Mr. Harper nor Mr. Pilnik is resigning due to any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. The Board of Directors has initiated a search for a new Chief Executive Officer of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Islet Sciences, Inc. Dated: February 4, 2016 By: /s/ David Wilder Name: David Wilder Title: Chief Financial Officer
